Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Independent claim 17 recites a film comprising: polyvinyl chloride (PVC); at least one plasticizer; at least one UV stabilizer; at least one heat stabilizer; and at least one print additive, wherein the PVC includes: from 15 to 60 parts per hundred of a low molecular weight PVC resin; from 15 to 60 parts per hundred of an intermediate molecular weight PVC resin; and from 40 to 90 parts per hundred of a high molecular weight PVC resin; and wherein the film has a thickness within a range of from 1.20 mils (30.5 microns) to 2.00 mils (50.8 microns).

Independent claim 33 recites a laminate comprising: a vinyl film; a first adhesive layer; optical components; a spacing layer; a metal layer; and a second adhesive layer; wherein the vinyl film includes polyvinyl chloride (PVC), at least one plasticizer, at least one UV stabilizer, at least one heat stabilizer, and at least one print additive and wherein the PVC includes: from 15 to 60 parts per hundred of a low molecular weight PVC resin, from 15 to 60 parts per hundred of an intermediate molecular weight PVC resin, from 40 to 90 parts per hundred of a high molecular weight PVC resin: and wherein the film has a thickness within a range of from 1.20 mils (30.5 microns) to 2.00 mils (50.8 microns).

The prior art fails to disclose or render obvious a polyvinyl chloride (PVC) film having from 15 to 60 parts per hundred of a low molecular weight PVC resin, 15 to 60 parts per hundred of an intermediate molecular weight PVC resin; and from 40 to 90 parts per hundred of a high molecular weight PVC resin in combination with a plasticizer, a UV stabilizer, a heat stabilizer; and having a thickness within a range of from 1.20 mils (30.5 microns) to 2.00 mils (50.8 microns). The definition of a low molecular weight PVC resin, an intermediate molecular weight PVC resin; and a high molecular weight PVC resin is given in Table 1 of the as-filed Specification (page 7 of the Specification). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHEEBA AHMED/Primary Examiner, Art Unit 1787